DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHODS FOR TRANSMITTING AND RECEIVING FALLBACK DCI.
Claim Objections
Claim 5 is objected to because of the following informalities:  “change” should be “the change.”  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “correspond” should be “corresponds.”  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “a bandwidth parts” should be “bandwidth parts.”  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “overlaps” should be “overlap.”  Appropriate correction is required.
Claims 12-13 are objected to because of the following informalities:  “the plurality” should be “the.”  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9, 11-12, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2018/0309496 A1 to Lee et al. (“Lee”).
As to claim 1, Lee discloses a method for transmitting a fallback downlink control information (DCI) by a base station in a wireless communication system (para. 0207), the method comprising: determining a bandwidth for the fallback DCI related to a change between a plurality of bandwidth parts (BWPs) configured for a user equipment (UE) (para. 0205, change in WTRU orientation by misalignment of narrow beams (i.e. BWPs; para. 0072, beam has a particular frequency (i.e. bandwidth) it is transmitted and/or received over ) triggers mB to perform data fallback; para. 0237-0241, signaling information on fallback control channel to WTRU via RRC signaling, including a particular mB Tx wide beam b in a subframe; para. 0095, fig. 2, sub-frames use OFDM, 
As to claim 2, Lee further discloses the method of claim 1, wherein a pre-change BWP and a post-change BWP do not overlap each other due to the change between the plurality of BWPs (para. 0205, as the orientation of the WTRU may change, the paired narrow beams used for data transmission may become misaligned; mB may perform a beam switch (i.e. switching indicates a different beam, overlap is not mentioned)).
As to claim 3, Lee further discloses method of claim 2, wherein a bandwidth for data scheduled by the fallback DCI is identical to a bandwidth used for cell common data (para. 0205, the mB to dynamically switch the WTRU to a data fallback scheme that uses the same wide beam as for the DL control channel; para. 0042, base station part of a cell (i.e. any data is cell common data)).
As to claim 7, Lee further discloses the method of claim 1, wherein the information on the fallback DCI is transmitted through a configuration message indicating the change between the plurality of BWPs (para. 0205, change in WTRU orientation by misalignment of narrow beams (i.e. BWPs; para. 0072, beam has a particular frequency (i.e. bandwidth) it is transmitted and/or received over ) triggers mB 
As to claim 9, Lee discloses a method for receiving fallback downlink control information (DCI) by a user equipment (UE) in a wireless communication system (para. 0207), the method comprising: receiving information on a bandwidth for the fallback DCI from a network (para. 0237-0241, signaling information on fallback control channel to WTRU via RRC signaling, including a particular mB Tx wide beam b and subframe k (i.e. each subframe is interpreted to be a particular bandwidth)); and receiving the fallback DCI from the network through the bandwidth for the fallback DCI (para. 0242, MB transmits fallback DCI on wide beam index b in subframe k), wherein the bandwidth for the DCI is determined regardless of sizes and locations of a bandwidth parts (BWPs) of the UE (para. 0205, change in WTRU orientation by misalignment of narrow beams (i.e. BWPs);  para. 0095, fig. 2, sub-frames use OFDM, have 10 slots and each slot has 24 symbols (i.e. each subframe is interpreted to be a particular bandwidth and this does not depend upon any characteristics of the narrow beams)).
As to claim 11, Lee further discloses the method of claim 9. wherein a bandwidth for data scheduled by the fallback DCI is identical to a bandwidth used for cell common data (para. 0205, the mB to dynamically switch the WTRU to a data fallback scheme that uses the same wide beam as for the DL control channel; para. 0042, base station part of a cell (i.e. any data is cell common data)).
As to claim 12, Lee further discloses the method of claim 9, wherein the information on the bandwidth for the fallback is received through a configuration 
As to claim 14, Lee further discloses the method of claim 9, wherein the UE is in communication with at least one of a mobile device, a network, and/or autonomous vehicles other than the UE (fig. 1A, other UEs , RAN; para. 0047, vehicle).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0309496 A1 to Lee et al. (“Lee”) in view of U.S. Publication No. 2014/0321406 A1 to Marinier et al. (“Marinier”).


As to claim 4, Lee further discloses the method of claim 2, wherein the bandwidth for the fallback DCI is identical to a BWP among the plurality of BWPs (para. 0256, fallback DCI mapped to the data region using narrow beam transmission. Accordingly, the fallback DCI may be transmitted in a narrow band within the assigned time-frequency resources in the data region of the TTI).
	Lee does not expressly disclose a smallest BWP.
	Marinier discloses an UTC, or at least one parameter associated with the UTC, may be determined based on a lowest control channel elements (CCE) index used to construct a physical downlink control channel (PDCCH) used for transmission of a corresponding downlink control indicator ( DCI) assignment (para. 0354), i.e. a lowest 
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the lowest CCE index of Marinier into the invention of Lee. The suggestion/motivation would have been to enable a WTRU to transmit different types of uplink channels or signals in a system deployment where multiple destination points may exist (Marinier, para. 0004).  Including the lowest CCE index of Marinier into the invention of Lee was within the ordinary ability of one of ordinary skill in the art based on the teachings of Marinier. 

Claims 5-6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0309496 A1 to Lee et al. (“Lee”) in view of U.S. Publication No. 2016/0192336 A1 to CHOI et al. (“Choi”).

As to claim 5, Lee further discloses the method of claim 1, comprising a change between the plurality of BWPs (para. 0205, change in WTRU orientation by misalignment of narrow beams (i.e. BWPs)).
	Lee does not expressly disclose wherein a pre-change BWP and a post-change BWP overlap each other due to change between the plurality of BWPs.
	Choi discloses the apparatus 400 for transmitting the downlink control information may configure the individual control channel region of each of the beams such that the individual control channel regions between adjacent beams may partially overlap in a frequency domain or a time domain. In this case, the shared control 

Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the overlapping of Choi into the invention of Lee. The suggestion/motivation would have been to transmit DCI in a millimeter-wave-based system using multiple beams (Choi, para. 0003).  Including the overlapping of Choi into the invention of Lee was within the ordinary ability of one of ordinary skill in the art based on the teachings of Choi.

As to claim 6, Choi and Lee further disclose the method of claim 5, wherein the bandwidth for the fallback DCI correspond to a bandwidth in which the pre-change BWP and the post-change BWP overlap each other (Choi, para. 0056, The apparatus 400 for transmitting the downlink control information may configure the individual control channel region of each of the beams such that the individual control channel regions between adjacent beams may partially overlap in a frequency domain or a time domain).  In addition, the same suggestion/motivation of claim 1 applies.

As to claim 10, Lee does not expressly disclose the method of claim 9, wherein the bandwidth for the fallback DCI corresponds to a portion in which a plurality of BWPs configured by the network overlaps each other.

Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the overlapping of Choi into the invention of Lee. The suggestion/motivation would have been to transmit DCI in a millimeter-wave-based system using multiple beams (Choi, para. 0003).  Including the overlapping of Choi into the invention of Lee was within the ordinary ability of one of ordinary skill in the art based on the teachings of Choi.
Claims 8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0309496 A1 to Lee et al. (“Lee”) in view of U.S. Publication No. 2018/0263060 A1 to Tirronen et al. (“Tirronen”).
As to claim 8, Lee discloses a physical random access channel (PRACH) resource used in the plurality of BWPs (para. 0085, uplink channels (i.e. BWPs) and signals include PRACH; para. 0184, first BRS index determined as a function of PRACH resource used, second BRS index indicated in associated DCI).
the configuration message includes information on a physical random access channel (PRACH) resource used in the plurality of BWPs.
	Tirronen discloses random access module 130 receives (700) a location of a time and/or frequency resource of a first Physical Random Access Channel (PRACH) from a network node (120) [para. 0009, configuration of PRACH resources using RRC protocol (i.e. configuration message as in Lee’s RRC message)], the first PRACH having a static location, and receives (706) downlink control information from the network node (i.e. then DCI transmitted as in Lee), the downlink control information indicating the location of a second PRACH, the second PRACH having a dynamic location (para. 0078, fig. 7).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the PRACH of Tirronen into the invention of Lee. The suggestion/motivation would have been to have latency reduction (Tirronen, para. 0001).  Including the PRACH of Tirronen into the invention of Lee was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tirronen.
As to claim 13, Lee discloses a physical random access channel (PRACH) resource used in the plurality of BWPs (para. 0085, uplink channels (i.e. BWPs) and signals include PRACH; para. 0184, first BRS index determined as a function of PRACH resource used, second BRS index indicated in associated DCI).
Lee does not expressly disclose the method of claim 12, wherein the configuration message includes information on a physical random access channel (PRACH) resource used in the plurality of BWPs.

Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the PRACH of Tirronen into the invention of Lee. The suggestion/motivation would have been to have latency reduction (Tirronen, para. 0001).  Including the PRACH of Tirronen into the invention of Lee was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tirronen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner notes that the Written Opinion of the ISA filed 10/17/2019 lists reference D1 to Huawei as “X” and details how the independent claims lack inventive step.  However, Examiner disagrees that D1 teaches the independent claims, as it does not explicitly detail fallback DCI nor a change in BWPs, nor are they implicitly derived from this reference.
US 20160020875 A1 discloses DCI for a downlink allocation is allocated on one of two bandwidths (fig. 11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463